 
EXHIBIT 10.1


[Chase logo]
Amendment to Amended and Restated Credit Agreement



 
This agreement is dated as of May 31, 2007, by and between WesBanco, Inc. (the
"Borrower") and JPMorgan Chase Bank, N.A. (the "Bank"), and its successors and
assigns. The provisions of this agreement are effective on the date that this
agreement has been executed by all of the signers and delivered to the Bank and
the Borrower has satisfied all the conditions in Section 6 of this agreement
(the "Effective Date").
 
WHEREAS, the Borrower and the Bank entered into that certain Amended and
Restated Credit Agreement dated as of July 12, 2006 (the "Credit Agreement");
and
 
WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth below;
 
NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:
 
1.  DEFINED TERMS. Capitalized terms not defined herein shall have the meaning
ascribed in the Credit Agreement.
 
2.  MODIFICATION OF CREDIT AGREEMENT. The Credit Agreement is hereby amended as
follows:
 
 
2.1
From and after the Effective Date, Section 1.2 of the Credit Agreement captioned
"Facility A (Line of Credit)" is amended and restated to read as follows:

 
 
1.2 Facility A (Line of Credit). The Bank has approved a credit facility to the
Borrower in the principal sum not to exceed $48,000,000.00 in the aggregate at
any one time outstanding ("Facility A"). Credit under Facility A shall be
repayable as set forth in a Line of Credit Note executed as of May 31, 2007,
together with any renewals, modifications, extensions, rearrangements,
restatements thereof and replacements or substitutions therefor, which is given
in renewal, increase and modification of the $35,000,000.00 Line of Credit Note
dated July 12, 2006, executed by the Borrower and payable to the order of the
Bank.

 
2.2            The following definitions are added to Article 2 of the Credit
Agreement:
 
 
2.25 "Call Report" means any Report of Condition and Income, Thrift Financial
Report or any substantially similar report (or replacement of any such report)
submitted by any Obligor or any Obligor’s Subsidiary to a Governmental
Authority.

 
 
2.26 "10-K Report" means any annual report on Form 10-K submitted by any Obligor
or any Obligor’s Subsidiary to a Governmental Authority, including but not
limited to the Securities and Exchange Commission, along with copies of the
financial statements contained in such annual report and any annual report to
shareholders of any Obligor or any Obligor’s Subsidiary for the fiscal quarter
then ended. Any 10-K Report shall be furnished to the Bank via the EDGAR System
and/or the Obligor's or the Obligor’s Subsidiary's Home Page. If for any reason,
the EDGAR System and/or the Obligor's or the Obligor’s Subsidiary's Home Page
are not available to the Bank as is required for making available the 10-K
Report, the Borrower shall then furnish a copy of the 10-K Report to the Bank.

 
 
2.27 "10-Q Report" means any quarterly report on Form 10-Q submitted by any
Obligor or any Obligor’s Subsidiary to a Governmental Authority, including but
not limited to the Securities and Exchange Commission, along with copies of the
financial statements contained in such quarterly report and any quarterly report
to shareholders of any Obligor or any Obligor’s Subsidiary for the fiscal
quarter then ended. Any 10-Q Report shall be furnished to the Bank via the EDGAR
System and/or the Obligor's or the Obligor’s Subsidiary's Home Page. If for any
reason, the EDGAR System and/or the Obligor's or the Obligor’s Subsidiary's Home
Page are not available to the Bank as is required for making available the 10-Q
Report, the Borrower shall then furnish a copy of the 10-Q Report to the Bank.

 
 
2.28 "EDGAR System" means the electronic Data Gathering Analysis and Retrieval
System owned and operated by the United States Securities and Exchange
Commission or any replacement system.
 

 
                                                2.29   "Home Page" means any
corporate home page on the World Wide Web accessible through the Internet via
a universal resource locator ("URL"). The
                                                Borrower shall designate in
writing to the Bank the URL
 
 
 
 
 
                                                 identification of the Home
Page, if any, of each Obligor and each Obligor's Subsidiary required to
                                                submit any 10-K or 10-Q Report.
As of the date of this agreement, the Borrower's Home Page may be accessed via
the URL identified as
                                                "http://www.wesbanco.com/".
 
 
2.3           From and after the Effective Date, the text of the provision in
Section 4.1 of the Credit Agreement captioned “Financial Information” is amended
to replace the
                 language now reading “Furnish to Bank in Proper Form (1) the
financial statements prepared in conformity with GAAP on consolidated and
consolidating bases and
                 the other information described in, and within the times
required by, Exhibit A, Reporting Requirements, Financial Covenants and
Compliance Certificate attached
                 hereto and incorporated herein by reference;”

 
with the following:
 
                                "Furnish to Bank in Proper Form (1) the
financial statements prepared in conformity with GAAP on a consolidated basis
and the other information described in, and
                                within the times required by, Exhibit A,
Reporting Requirements, Financial Covenants and Compliance Certificate attached
hereto and incorporated herein by
                                 reference;"
 
 
2.4
From and after the Effective Date, the text of the provision in Section 5.5 of
the Credit Agreement captioned "Use of Proceeds" is deleted and replaced with
"5.5 Reserved." so that the provision reads "5.5 Reserved. "

 
 
2.5
From and after the Effective Date, Section 6.6 of the Credit Agreement captioned
"Facility A (Line of Credit)" is amended and restated to read as follows:

 
 
6.6         Regulation U; Business Purpose. Except for the Borrower's repurchase
of treasury stock that is not retired, none of the proceeds of any of the Credit
Facilities
               will be used to purchase or carry, directly or indirectly, any
margin stock or for any other purpose which would make this credit a "purpose
credit" within the
               meaning of Federal Reserve Board Regulation U ("Regulation U") or
not an exempt transaction under Regulation U. All Credit Facilities will be used
for
               working capital and general business purposes and for the express
purposes that the Borrower has informed the Bank that it will use the credit.
None of the
               stock of the Borrower's Subsidiaries is margin stock as defined
in Regulation U. At the Bank's request, the Borrower will furnish a completed
Federal Reserve
               Board Form U-1 and, if subject to Regulation U, take such steps
and execute such other documents and grant such Liens as required by the Bank.

 
 
2.6
From and after the Effective Date, Exhibit A to the Credit Agreement is amended
and replaced with the Exhibit A attached hereto and incorporated in this
Agreement by reference for all purposes.

 
3.  
      RATIFICATION. The Borrower ratifies and reaffirms the Credit Agreement and
the Credit Agreement shall remain in full force and effect as modified herein.

 
4.  
       BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and
warrants that (a) the representations and warranties contained in the Credit
Agreement
       are true and correct in all material respects as of the date of this
agreement, (b) no condition, act or event which could constitute an event of
default under the Credit Agreement or
       any promissory note or credit facility executed in reference to the
Credit Agreement exists, and (c) no condition, event, act or omission has
occurred, which, with the giving of
       notice or passage of time, would constitute an event of default under the
Credit Agreement or any promissory note or credit facility executed in reference
to the Credit Agreement.

 
5.  
       FEES AND EXPENSES. The Borrower agrees to pay all fees and out-of-pocket
disbursements incurred by the Bank in connection with this agreement, including
legal fees
       incurred by the Bank in the preparation, consummation, administration and
enforcement of this agreement.

 
6.  
       EXECUTION AND DELIVERY. This agreement shall become effective only after
it is fully executed by the Borrower and the Bank and the Bank has received from
the Borrower
       that certain Line of Credit Note dated as of May 31, 2007, in the
original principal amount of $48,000,000.00 duly executed by the Borrower and
payable to the Bank and any other
       documents as may be requested by the Bank.

 
7.  
       ACKNOWLEDGEMENTS OF THE BORROWER. The Borrower acknowledges that as of
the date of this agreement it has no offsets with respect to all amounts owed by
the
       Borrower to the Bank arising under or related to the Credit Agreement on
or prior to the date of this agreement. The Borrower fully, finally and forever
releases and discharges the
       Bank and its successors, assigns, directors, officers, employees, agents
and representatives from any and all claims, causes of action, debts and
liabilities, of whatever kind or
       nature, in law or in equity, of the Borrower, whether now known or
unknown to the Borrower, which may have arisen in connection with the Credit
Agreement or the actions or
       omissions of the Bank related to


 
 
2



 
             the Credit Agreement on or prior to the date hereof. The Borrower
acknowledges and agrees that this agreement is limited to the terms outlined
above, and shall not be construed
             as an agreement to change any other terms or provisions of the
Credit Agreement. This agreement shall not establish a course of dealing or be
construed as evidence of any
             willingness on the Bank's part to grant other or future agreements,
should any be requested.
 
 
 
8.        NOT A NOVATION. This agreement is a modification only and not a
novation. Except for the above-quoted modification(s), the Credit Agreement, any
loan agreements, credit
           agreements, reimbursement agreements, security agreements, mortgages,
deeds of trust, pledge agreements, assignments, guaranties, instruments or
documents executed in
           connection with the Credit Agreement, and all the terms and
conditions thereof, shall be and remain in full force and effect with the
changes herein deemed to be incorporated
            therein. This agreement is to be considered attached to the Credit
Agreement and made a part thereof. This agreement shall not release or affect
the liability of any guarantor of
           any promissory note or credit facility executed in reference to the
Credit Agreement or release any owner of collateral granted as security for the
Credit Agreement. The validity,
           priority and enforceability of the Credit Agreement shall not be
impaired hereby. To the extent that any provision of this agreement conflicts
with any term or condition set forth in
           the Credit Agreement, or any document executed in conjunction
therewith, the provisions of this agreement shall supersede and control. The
Bank expressly reserves all rights
           against all parties to the Credit Agreement.

 
 
                                              Borrower:
 
                                              WesBanco, Inc.
                            
                                               By:  /s/ Robert H.
Young                                                       
                            
 
                                                        Robert H.
Young                                                                EVP-CFO        
                                                                                    
Printed
Name                                                                                                                           
 Title
                                                                                                                                                
                                                                  
                                                                                                                                  
Date Signed:   June 22,
2007                                                                               
 
 
 
                                                                                                                                                                            
Bank:
 
                                                                                                                                                                            
JPMorgan Chase Bank, N.A.
 
                                                                                                                                                                            
By: /s/ Jennifer
Fitzgerald                                                                                    
 
                                                                                                                                                                                    Jennifer
Fitzgerald                                                               
                          
                                                                                                                                                                                                                                                                              
Printed
Name                                                                                                                                     
Title
 
                                                                                                                                                                            
Date Signed: June 25, 2007
 

 
Belita Garnett \ OH00002000068397
801731290000
Modified by Middle Market Legal – West\rln


 
3